Case 1:18-mc-00653-JEJ Document 3 Filed 11/14/18 Page 1 of 2

 

NOV 14 2018

IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF PENNSYLVANIAE®. Te
DiPUTY CLERK

 

Pennsylvania National Mutual Casualty
Insurance Company,
Petitioner
No. 1:18-mc-00653-SHR
V.

Everest Reinsurance Company,
f/k/a Prudential Reinsurance Company
Respondent.

 

PENNSYLVANIA NATIONAL MUTUAL CASUALTY INSURANCE
COMPANY’S
MOTION TO SEAL CONFIDENTIAL DOCUMENTS
Petitioner, Pennsylvania National Mutual Casualty Insurance Company
(“Penn National”), hereby moves this Court pursuant to LR 5.8 and LCrR 49 for an
Order sealing Exhibits A and B to Penn National’s Petition to Compel Arbitration

and submits the attached package with the documents for which the sealing order is

sought, the statement of factual and legal justification for the sealing order, and

220539269
Case 1:18-mc-00653-JEJ Document3 Filed 11/14/18 Page 2 of 2

proposed form of order.

Dated: November 13, 2018

220539269

Respectfully Submitted,

CLARK HILL PLC

gs
Rotert .“Comitson, Esq. (PA ID
204644)

Joseph M. Donley (PA ID 23058)

One Commerce Square
2005 Market Street
Philadelphia, PA 19103

215 640 8500
rtomilson@clarkhill.com

 

Counsel for Petitioner, Pennsylvania
National Mutual Casualty Insurance
Company
